Title: To Thomas Jefferson from James Davidson, 22 May 1806
From: Davidson, James
To: Jefferson, Thomas


                        
                     
                        Sir,
                            Office of Discount, & Deposite.Washington May 22d 1806
                        
                        I have the honor to enclose for your acceptance Stephen Cathalans bill for $155,62/100 at 15 days sight
                  I am respectfully, Sir Your obt Servt
                        
                            
                        James Davidson jr Cashr
                     
                        
                    